PER CURIAM.
At the time appellant was sentenced, the trial court was unaware of the supreme court’s recently released opinion holding that additional points for possession of a *1206firearm should not be assessed on a guidelines scoresheet when the defendant is convicted of possession of a firearm by a convicted felon. See Scott v. State, 717 So.2d 521 (Fla.1998); King v. State, 715 So.2d 256 (Fla.1998). Accordingly, we reverse appellant’s sentence and remand for resentencing in this case after appellant’s guidelines scoresheet has been corrected by the deletion of the erroneous 18 points.
BOOTH, MINER and KAHN, JJ., CONCUR.